                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOHN PERALTA,

              Plaintiff,

v.                                                                       CV No. 19-670 CG

ANDREW SAUL, Commissioner
of the Social Security Administration,

                      Defendant.


               ORDER GRANTING IN PART MOTION FOR EXTENSION

       THIS MATTER is before the Court on Defendant Commissioner’s First

Unopposed Motion for Extension of Time (the “Motion”), (Doc. 23), filed March 12, 2020.

In the Motion, Defendant requests a thirty-day extension to file his response to Plaintiff’s

Motion to Remand to Agency with Supporting Memorandum, (Doc. 21). (Doc. 23 at 3).

The Court, having reviewed the Motion, finds it shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that Defendant shall have until April 6, 2020, to

file his response; and Plaintiff shall have until April 20, 2020, to file a Reply.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
